Citation Nr: 0739053	
Decision Date: 12/12/07    Archive Date: 12/19/07

DOCKET NO.  05-24 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a disability rating in excess of 70 percent 
for schizophrenia, undifferentiated type, competent.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The veteran had active service from July 1971 until December 
1972.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2004 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico.


FINDING OF FACT

The veteran's schizophrenia, undifferentiated type is 
manifested by occupational and social impairment, with 
deficiencies in most areas, with symptoms such as anxiety, 
poor judgment, dysphoric mood, constricted affect, conflicts 
with family, and inappropriate behavior.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 70 percent for 
schizophrenia, undifferentiated type, competent, have not 
been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.71a, Diagnostic Code 
9204 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist
 
As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, Dingess notice was provided in March 2006, 
following the initial unfavorable decision by the AOJ.  
However, such a timing error was harmless given that an 
increased rating evaluation is being denied, and hence no 
rating or effective date will be assigned with respect to 
this claim.    
       
Here, the VCAA duty to notify has not been satisfied with 
respect to the following notice elements regarding informing 
the claimant of any information and evidence not of record 
including: (1) what is necessary to substantiate the claim; 
(2) what VA will seek to provide; (3) what the claimant is 
expected to provide; and (4) asking the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

In this case, the Board finds that the notice errors did not 
affect the essential fairness of the adjudication because the 
veteran has demonstrated that he had actual knowledge as to 
the notice elements.  

In his July 2005 VA Form 9, the veteran indicated that his 
disability had worsened, indicating that he knew that a 
worsened condition was necessary for a claim for a rating 
increase.  In his Notice of Disagreement dated January 2005, 
the veteran indicated he could support his claim for a rating 
increase and provided a VA Form 21-4142 release for the 
records of his psychiatrist Dr. H.O.R.G.  This notice and 
release indicates that the veteran knew that he had to 
substantiate his claim with medical evidence regarding his 
disability and that VA would provide assistance in obtaining 
those private medical records. The RO subsequently requested 
the identified records in March and May of 2005 and in a May 
2005 letter informed the veteran of the requests, that the RO 
had not received a response, and that it is the veteran's 
responsibility to support his claim.  The veteran was thus 
informed of the limits of the aid that would be provided by 
VA in obtaining his records and his responsibility in 
obtaining them.  Additionally, in a March 2006 letter, the 
veteran was informed of the factors that went into assigning 
a disability rating.  He was informed that VA would look at 
the nature and symptoms of the condition; severity and 
duration of the symptoms; and impact of the condition and 
symptoms on employment.  
In June 2005, the veteran submitted the medical records of 
Dr. H.O.R.G. for review.  

The veteran was not prejudiced as the record reflects that VA 
obtained all relevant evidence identified by the veteran.  
Additionally, in April and November of 2006, the veteran 
informed the RO that he had no further information to provide 
VA to substantiate his claim, indicating that he knew to 
submit information regarding his claim in his possession to 
VA for review and also demonstrating that VA error did not 
prejudice him.

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
records and VA examinations were provided to the veteran in 
December 2004, and December 2005.  The veteran submitted 
private medical records and employment records.  
Significantly, neither the appellant nor his or her 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Applicable Law
 
The veteran seeks a rating in excess of 70 percent for his 
service-connected schizophrenia, undifferentiated, competent.  
Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
evidence is against the claim and the appeal will be denied.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
life.  Generally, the degree of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity to the several grades of disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate Diagnostic 
Codes identify the various disabilities and the criteria for 
specific ratings.  If two disability evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the veteran.  
38 C.F.R. § 4.3.  

While the veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is a present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  

Regulations pertaining to the criteria for evaluating 
psychiatric disorders, including Diagnostic Code 9204 for 
Schizophrenia, undifferentiated type, provide for a 70 
percent evaluation when there is occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the  ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked  irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene;  difficulty in adapting to 
stressful circumstances (including  work or a work-like 
setting); and the inability to establish and maintain 
effective relationships.  38 C.F.R. § 4.130.  

A 100 percent evaluation is warranted when there is total 
occupational and social impairment due to such symptoms as: 
gross impairment in thought processes or communication;  
persistent delusions or hallucinations; grossly inappropriate  
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id.

In evaluating psychiatric disabilities, the Board has adopted 
the Diagnostic and Statistical Manual of Mental Disorders, 
4th ed., American Psychiatric Association (DMS-IV).  That 
manual includes a Global Assessment of Functioning (GAF) 
scale reflecting psychological, social and occupational 
functioning on a hypothetical continuum of mental illness.   
Richard v. Brown, 9 Vet. App. 266, 267 (1996)(citing DSM-IV).   
A score of 41-50 indicates serious symptoms (e.g. suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational or school 
functioning (e.g. no friends, unable to keep a job).  A score 
of 51-60 indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peer or coworkers).  A 
score of 61 to 70 indicates some mild symptoms (e.g. 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning, but generally 
functioning pretty well with some meaningful interpersonal 
relationships.  See Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition, Washington, DC, American 
Psychiatric Association, 1994. 

Merits of the Claim
 
The veteran's schizophrenia was found to warrant a 70 percent 
evaluation in a December 1994 rating decision.  The veteran 
contends his disability warrants a greater rating evaluation.

The veteran has submitted private medical records from his 
psychiatrist, Dr. H.O.R.G.  In January 2004, Dr. H.O.R.G. 
found the veteran liked to be alone.  The veteran was anxious 
and manic, as well as alert and communicative.  Nightmares 
and insomnia were noted.  Memory was not affected. 
Hallucinations and suicidal and homicidal ideas were also 
noted, as were conflicts with family.  In August 2004, Dr. 
H.O.R.G. additionally found the veteran to have poor judgment 
reasoning and abstraction, to be oriented to time but not to 
person or place, and to have thought production that easily 
separates from reality.

A VA examination was provided to the veteran in December 
2004.  The veteran was found to be clean, adequately dressed 
and groomed, alert, and oriented to person, place, and time.  
His speech was slurred due to his medication.  The veteran's 
mood was anxious and affect was constricted.  His attention, 
concentration, and memory were fair.  He selectively provided 
information and was able to report his address, telephone 
number and provide a history as to his weight changes.  
Insight and judgment appeared poor, but he exhibited fair 
impulse control and was not suicidal or homicidal.  The 
examiner found the veteran to present inappropriate behavior 
that was exaggerated and voluntary, with secondary gain 
intentions due to a present legal situation.  The veteran was 
diagnosed with schizophrenia, chronic, undifferentiated type, 
with benzodiazepine dependence and abuse and a GAF score of 
60 was assigned.  

Another VA examination was provided to the veteran in 
December 2005 and the claims file was reviewed.  The examiner 
found the veteran to have disheveled clothes, but able to 
maintain minimal personal hygiene, and to have a guarded 
attitude.  Psychomotor activity was restless and speech 
impoverished.  Affect was constricted and mood dysphoric.  
The veteran was easily distracted and was intact to person 
and place, but not to time.  The examiner found a paucity of 
ideas and poverty of thought, but no delusions or 
hallucinations and an understanding of behavior outcome.  No 
inappropriate behavior was found, impulse control was fair, 
and no violence or suicidal or homicidal thoughts were noted.  
No sleep impairment, obsessive or ritualist behavior, or 
panic attacks were noted. The examiner found the veteran to 
not have problems with activities of daily living.  A GAF 
score of 65 was assigned, but no medical opinion was 
provided.

The veteran's symptoms are generally not reflective of total 
occupational and social impairment.  A 100 percent evaluation 
is warranted when there is total occupational and social 
impairment due to such symptoms as: gross impairment in 
thought processes or communication;  persistent delusions or 
hallucinations; grossly inappropriate  behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  Diagnostic Code 9204.

Although the veteran's thought processes and communication 
were below normal, they did not reach the point of gross 
impairment.  Dr. H.O.R.G. found the veteran to be alert and 
able to communicate well.  The December 2004 VA examiner 
specifically found the veteran to have no impairment of 
thought processes or communication.  The December 2005 VA 
examiner found the veteran's speech impoverished with a 
paucity of ideas and poverty of thought, but also found the 
veteran to not have problems with activities of daily living 
and an understanding of behavior outcome.  

Additionally, the veteran was not found to have persistent 
delusions or hallucinations.  Although Dr. H.O.R.G. noted 
hallucinations, the VA examiners found no delusions or 
hallucinations.  Any hallucinations or delusions that the 
veteran might have do not appear to be of a persistent 
nature.

The veteran's behavior was also not found to be grossly 
inappropriate.  Although the December 2004 VA examiner noted 
the veteran's behavior could be considered inappropriate, it 
also had a voluntary component and was exaggerated.  
Additionally, the December 2005 VA examiner found the veteran 
to have an understanding of behavior outcome and fair impulse 
control, as well as found no inappropriate behavior. 

The veteran was also not found to be either suicidal or 
homicidal by VA examiners, such that he would be in 
persistent danger of harming himself or others.  No problems 
of personal hygiene were noted and the December 2005 examiner 
found the veteran able to perform activities of daily living.  

The veteran has displayed some disorientation and memory 
loss.  Dr. H.O.R.G. found the veteran to be oriented to time, 
but not place or person and found his memory to not be 
affected.  The veteran's December 2004 VA examiner found him 
oriented, but to selectively provide information.  The 
veteran indicated that he did not remember the ages of his 
children, but could remember his address and telephone 
number, as well as provide a history of his weight 
fluctuation.   The December 2005 VA examiner found the 
veteran was disoriented to time, but not place.

The veteran clearly displays occupational and social 
impairment, but not to the extent that would warrant a total 
disability rating.  Although the veteran has displayed some 
disorientation and memory loss, the majority of the evidence 
does not indicate that the veteran is totally impaired.  The 
veteran generally does not have symptoms associated with a 
total disability rating, and has been found by his VA 
examiners to not have serious symptoms.  The GAF scores of 60 
and 65, found by his December 2004 and December 2005 VA 
examiners respectively, are suggestive of moderate to mild 
symptoms, which are not to such a level indicative of total 
occupational and social impairment.  

In reaching this decision, the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, including 38 C.F.R. § 3.321(b)(1),  have been 
considered, whether or not they were raised by the veteran, 
as required under Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  The Board finds that no exceptional or unusual 
factors are in evidence, such as marked interference with 
employment or frequent periods of hospitalization, which 
would warrant an extraschedular evaluation.   38 C.F.R. § 
3.321(b)(1).   Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).   

When the weight of the evidence supports a claim or an 
approximate balance between positive and negative evidence 
regarding a material issue, the veteran shall prevail or have 
the benefit of the doubt on that issue. Ashley v. Brown, 6 
Vet. App. 52, 59 (1993). 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102. As the evidence of record is against the claim, the 
benefit of the doubt rule does not apply. Gilbert v. 
Derwinski, 1 Vet.App. 49, 58 (1991). The veteran's claim for 
a disability rating in excess of 70 percent for 
schizophrenia, undifferentiated type, competent is denied.


ORDER

Entitlement to a disability rating in excess of 70 percent 
for schizophrenia, undifferentiated type, competent is 
denied.



____________________________________________
K. OSBORNE 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


